Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 3/31/2021, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 1-4,6-10,20 has been withdrawn. 
Regarding the prior art rejection, Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
The applicant contends the limitation “the bottom enclosure” that has “a sidewall that includes (i) a first opening to a high definition multimedia interface (HDMI) connector … and (ii) a second opening to a power connector configured to removably connect to a power source”. 
The examiner disagrees. The application remarks merely cites the reference and the office action, but fails to include arguments or explanation of reasons why the applicant does not believe the claimed language is disclosed by the reference. The applicant concludes their remarks by merely stating the limitation is not recited, but does not provide further explanation or arguments as to the reason why such limitations are not disclosed in the prior art.
The office action mailed 1/29/2021 and 10/6/2020 clearly indicates the association or correlation between the recited prior art and the recited claimed language. The interpretation of the limitation “enclosure” is according to the dictionary definition. The dictionary definition of enclosure is as follows: the act or action of 
Based on the dictionary definition, Harel et al in view of Thurrot discloses the recited limitation. As indicated the office action, Thurrot discloses the limitation Microsoft Wireless Display Adapter with an enclosed housing or closed in or fenced off housing (shown in figures such as Fig. 1,4) with a rectangular prism shape as mentioned in the applicant’s remarks, wherein the top and bottom are shown as enclosed (Fig. 1,4,5) which indicates the top is a top enclosure and the bottom is a bottom enclosure as per the definition of enclosure. Fig. 1,4 further shows a side of the housing has a HDMI connector and another side of the enclosed housing has a power connector in the form of a USB connector. 
To provide further information regarding the Microsoft Adapter disclosed by Thurrot, reference title: 1628 Wireless Display Adapter External Photos shows external photos of a Microsoft Wireless Display Adapter (https://fccid.io/C3K1628/External-Photos/External-Photos-2375038) and Reference title 1628 Wireless Display Adapter Teardown Internal Photos (https://fccid.io/C3K1628/Internal-Photos/Internal-Photos-2375040). The external photos shows the Microsoft adapter disclosed by Thurrot has an enclosed housing, where the top, bottom and sides of the enclosed housing is enclosed (Fig. 1-5). The internal photos shows the Microsoft adapter disclosed by Thurrot having an enclosed housing with one side with a first opening to a HDMI connector (Fig. 1) and one side with a second opening to a power connector (Fig. 1,2). 
	Based on the rebuttal above, the status of this application is as indicated the office action mailed 1/29/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA WONG/Primary Examiner, Art Unit 2656